 1                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
     ____________________________________
12                                       )
     LENAI MULL, CARSON MULL,            )         Case No. LA CV 12-06693-VBF
13   NORMAN MULL,                        )
     and DANIELLE MULL,                  )
14                                       )
                    Plaintiffs,          )         FINAL JUDGMENT
15                                       )
          v.                             )
16                                       )
     MOTION PICTURE INDUSTRY             )
17   HEALTH PLAN and                     )
     BOARD OF DIRECTORS OF MOTION )
18   PICTURE INDUSTRY HEALTH PLAN, )
                                         )
19                  Defendants.          )
     ___________________________________)
20
21        Final judgment is hereby entered in favor of both defendants and against all
22   plaintiffs on the claims in the first amended complaint. IT IS SO ADJUDGED.
23
24   Dated: March 7, 2019
25
                                             ______________________________
26
                                               Honorable Valerie Baker Fairbank
27                                             Senior United States District Judge
28
